    4:07-cr-00645-TLW     Date Filed 08/04/21    Entry Number 108     Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                    Crim. No. 4:07-cr-00645-TLW

       v.
                                                              Order
 David Edwin Kohn, Jr.



      This matter is before the Court on Defendant David Edwin Kohn, Jr.’s motion

for a sentence reduction under the compassionate release statute, 18 U.S.C.

§ 3582(c)(1)(A)(i). ECF No. 101. For the reasons set forth below, his motion is denied.

                                  BACKGROUND

      On May 23, 2007, a federal grand jury returned an eleven count Indictment

charging Defendant and his co-defendants with several robbery and firearm offenses.

ECF No. 13. On September 4, 2007, Defendant pled guilty to two counts of

brandishing a firearm in furtherance of a crime of violence in violation of 18 U.S.C. §

924(c). ECF Nos. 27, 30, 31. After the Court granted the Government’s § 5K1.1 motion

based on cooperation, Defendant was sentenced to a total aggregate sentence of 22

years and 10 months’ imprisonment; 10 years as to Count 8 consecutive to 12 years

and 10 months as to Count 11. ECF No. 58. BOP records reflect that his projected

release date is July 24, 2025.

                                 APPLICABLE LAW

      Absent certain exceptions, a court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). One of those exceptions is the

compassionate release statute. That statute provides, in relevant part, as follows:


                                          1
    4:07-cr-00645-TLW         Date Filed 08/04/21   Entry Number 108    Page 2 of 10




      [T]he court, . . . upon motion of the defendant . . . , may reduce the term
      of imprisonment . . . after considering the factors set forth in section
      3553(a) . . . , if it finds that—(i) extraordinary and compelling reasons
      warrant such a reduction; . . . and that such a reduction is consistent
      with applicable policy statements issued by the Sentencing Commission
      ....

18 U.S.C. § 3582(c)(1)(A). “A defendant who seeks compassionate release under

§ 3582(c)(1)(A)(i) has the burden of establishing that such relief is warranted.” United

States v. Edwards, 451 F. Supp. 3d 562, 565 (W.D. Va. 2020).

      The Sentencing Commission has issued a policy statement addressing

compassionate release motions—§ 1B1.13. But prior to the passage of the First Step

Act, compassionate release motions could only be filed by the BOP, so § 1B1.13 by its

terms only applies to BOP motions. See United States v. McCoy, 981 F.3d 271, 275–

76 (4th Cir. 2020) (explaining the First Step Act’s changes to the compassionate

release   statute).   There     is   no   corresponding   policy   statement   addressing

compassionate release motions filed by inmates. Thus, in McCoy, the Fourth Circuit

held that, when considering an inmate’s compassionate release motion, § 1B1.13 is

not an “applicable policy statement[].” Id. at 284. But while § 1B1.13 may not directly

apply to an inmate’s motion, “it remains helpful guidance.” Id. at 282 n. 7.

      While § 1B1.13 may provide guidance, it is not an “applicable policy

statement[],” so “district courts are ‘empowered . . . to consider any extraordinary and

compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284

(quoting United States v. Zullo, 976 F.3d 228, 230 (2d. Cir. 2020)) (emphasis in

original); see also United States v. Kibble, 992 F.3d 326 (4th Cir. 2021). Ultimately,

the determination of whether a case presents extraordinary and compelling reasons



                                              2
    4:07-cr-00645-TLW        Date Filed 08/04/21   Entry Number 108    Page 3 of 10




warranting a sentence reduction is a question reserved to the sound discretion of the

district court.

                                      DISCUSSION

       Defendant argues that a sentence reduction is appropriate for two reasons: 1)

the First Step Act’s elimination of “stacking” sentences pursuant to § 924(c) is

extraordinary and compelling, and 2) his underlying medical condition in light of

COVID-19 is extraordinary and compelling. As to the First Step Act’s change to §

924(c), Defendant argues that if he were sentenced under current law, his sentence

would be “dramatically reduced.” ECF No. 101 at 3. As to his health condition and

the impact of COVID-19, Defendant asserts that his “sickle cell trait diagnosis puts

him at a great risk of harm if he were to contract a COVID-19 infection.” Id. He

asserts that he would be better positioned to social distance if released. Id. In his

reply to the Government’s response, he argues that that the § 3553(a) factors weigh

in favor of release in light of the time he has already served and his rehabilitative

efforts. ECF No. 105 at 3.

       The Government opposes his motion, arguing that 1) Defendant has not

identified an “extraordinary and compelling reason” for a sentence reduction and 2)

the § 3553(a) factors “strongly weigh against Defendant’s release.” ECF No. 104 at 6-

9. In support of its argument, the Government notes the serious and violent nature

of Defendant’s federal offense conduct (the instant offenses). Id. at 8-9.

       In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report (PSR) and has considered the




                                            3
    4:07-cr-00645-TLW      Date Filed 08/04/21   Entry Number 108      Page 4 of 10




statutory penalties, the Guidelines range, applicable caselaw and statutory law, all

of the § 3553(a) factors, and his post-sentencing conduct.1 In light of those

considerations, the Court concludes that Defendant has not shown that the § 3553(a)

factors weigh in favor of release. The Court’s reasons for reaching this conclusion

include (1) the violent and significant nature of the instant offenses, and (2) his

criminal history.

      As to the “extraordinary and compelling” reason standard, the Court

acknowledges that the First Step Act eliminated the “stacking” of sentences pursuant

to § 924(c), and as a result, if Defendant plead only to the same two charges today, he

would be subject to a lower mandatory minimum. An outline of the facts of the instant

offenses set forth herein makes it clear why no relief is warranted. Additionally, the

Court notes that Congress explicitly did not make the First Step Act’s change to §

924(c) retroactive.2 Pub. L. No. 115-391, § 403(b), 132 Stat. 5194, 5222 (2018) (“This

section, and the amendments made by this section, shall apply to any offense that

was committed before the date of enactment of this Act, if a sentence for the offense

has not been imposed as of such date of enactment.” (emphasis added)). The Fourth

Circuit has held that the First Step Act’s change to § 924(c) sentences “can constitute



1 The Court has considered in its analysis each of the issues raised in Defendant’s
filings, including (1) the First Step Act’s elimination of “stacking” sentences; (2) the
impact and spread of COVID-19 at his facility; (3) the way that the BOP is managing
the pandemic at its facilities; (4) his sickle cell trait diagnosis in light of COVID-19;
and (5) his rehabilitation efforts including educational and programming courses.

2The Court recognizes that this change must still be considered when evaluating a
motion for compassionate release. See McCoy, 981 F.3d at 284.



                                           4
    4:07-cr-00645-TLW      Date Filed 08/04/21   Entry Number 108     Page 5 of 10




an ‘extraordinary and compelling’ reason for relief.” McCoy at 285-88. McCoy makes

it clear that district courts have the discretion to reduce § 924(c) stacking sentences.

The Fourth Circuit stated that district courts are “empowered…to consider any

extraordinary and compelling reason for release that a defendant might raise.” Id. at

284 (quoting Zullo, 976 F.3d at 230). Courts have “discretion to reduce terms of

imprisonment that are based on sentencing ranges subsequently lowered by the

Sentencing Commission.” Id. at 287. Courts are to “conduct individualized inquires”

and individualized reviews of motions for compassionate release. Id. at 289. In light

of McCoy, and for purposes of Defendant’s motion, the Court will assume that

Defendant has established “extraordinary and compelling” circumstances.3

      However, based on its analysis and balancing of the § 3553(a) factors, the Court

concludes that Defendant’s motion should be denied. The Court has balanced those

factors in light of the compassionate release issues not in play at the original

sentencing. Kibble at 335 (Gregory, C.J., concurring). In conjunction with the §

3553(a) factors, it is appropriate to highlight the facts surrounding Defendant’s

instant offenses. Paragraphs 16 – 27 of the PSR detail Defendant’s offense conduct—

a string of armed robberies that spanned several weeks. The PSR also includes

several paragraphs of “relevant conduct.” PSR ¶¶ 29-32. Defendant’s crimes were so

numerous that the PSR implemented a one-page chart to organize his offenses. PSR




3 The Court also notes that the BOP began administering COVID-19 vaccines to
inmates and staff in January 2021. According to BOP records, approximately 205,887
doses have been administered as of August 4, 2021. Specifically, Lewisburg USP
(Defendant’s facility) has fully inoculated 216 staff members and 573 inmates.

                                           5
    4:07-cr-00645-TLW      Date Filed 08/04/21   Entry Number 108      Page 6 of 10




¶ 45. The string of armed robberies began on June 16, 2005 and continued until July

9, 2005. PSR ¶¶ 16, 23. The Court will not restate all the facts here but will highlight

some of the more egregious details. Defendant’s conduct in connection with the

robberies was clearly violent.

      The offense conduct involves four separate armed robberies. First, on June 16,

2005, Defendant participated in the armed robbery of Williams Travel Center. PSR

¶ 16. During the robbery, Defendant “pointed a gun at [a customer] and demanded

his wallet.” Id. He also “fired one shot into the ceiling as he held [the customer] over

the counter.” Id. After taking $250 in cash, Defendant and another participant fled

the scene. Id. Approximately 15 minutes later, Defendant participated in a second

armed robbery. PSR ¶ 17. Like the first robbery, Defendant “pointed the firearm at

[a store clerk], pushed her behind the counter, and demanded money.” PSR ¶ 18.

After taking $250 in cash, lottery tickets and cigarettes, the participants again fled

on foot. Id. Approximately two and a half weeks later, Defendant participated in a

third armed robbery. PSR ¶ 19. Like the first two, Defendant “put a gun to [a store

clerk’s] head and sat her up on the counter.” Id. Another participant “shot [another

store clerk] in the right shoulder.” Id. When a customer walked into the store during

the robbery, Defendant “jumped across the counter, put a gun to [his] head, and took

him to the back of the store” where he stole his wallet. PSR ¶ 20. Defendant then

forced the customer to lay on the ground and fired a shot towards the floor near the

customer, “the bullet ricocheted off the floor and struck [the customer’s] pant leg.” Id.

A second customer was also shot in the left foot, although it is unclear which




                                           6
    4:07-cr-00645-TLW      Date Filed 08/04/21   Entry Number 108      Page 7 of 10




participant fired the shot. PSR ¶ 21. Approximately $3,400 in cash and two cartons

of cigarettes were stolen during that robbery. PSR ¶ 22. Five days later, Defendant

participated in a fourth armed robbery. PSR ¶ 23. Again, Defendant approached the

store clerk, “pointed a pistol at her and told her to open the register.” Id. At the same

time, the other participant “shot another clerk” in the upper torso/shoulder. PSR ¶¶

23, 25. Defendant then noticed additional store employees and “placed a gun to [one

employee’s] head and told him to open the safe.” PSR ¶ 24. Defendant was not

arrested until October 10, 2005, when he was found in Fairburn, Georgia. PSR ¶ 36.

      In sum, Defendant participated in a violent string of armed robberies where

he and other participants brandished firearms, shot victims, and robbed them. This

conduct was egregious, serious, and significant, and demonstrates Defendant’s

disregard for the safety of others. After a review of the facts of the instant offenses,

the Court concludes that “the nature and circumstances of the offense” weigh against

release.

      As to “the history and characteristics of the defendant,” the Court

acknowledges that Defendant was relatively young at the time of his offenses. But,

he had several prior convictions for a variety of criminal conduct, PSR ¶¶ 54, 59, 61,

and his probation was revoked in 2003 for violating several conditions, PSR ¶ 59. The

Court also notes that Defendant’s offense conduct was not an insolated incident. The

charged conducted occurred over three weeks and was separated by days and weeks

at a time. The other conduct charted in Paragraph 45 of the PSR spanned over

approximately one month. Defendant’s continued and repetitive criminal activity




                                           7
    4:07-cr-00645-TLW     Date Filed 08/04/21   Entry Number 108    Page 8 of 10




demonstrates his disrespect for the law and his propensity to commit violent crime.

In light of that conduct, the Court concludes that Defendant’s history and

characteristics also weigh against release.

      The Court also concludes that §§ 3553(a)(2)(A)-(C) weigh against release for

similar reasons. The circumstances of the instant offenses, which spanned several

weeks, demonstrate Defendant’s disregard for the law and his propensity to commit

acts of violence. As stated above, Defendant’s conduct during the armed robberies was

egregious and violent, and the sentence imposed was and is necessary to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, and

to afford adequate deterrence.

      The Court next turns to §§ 3553(a)(3)-(6)—the kinds of sentences available, the

Guidelines sentencing range, any applicable policy statements, and the need to avoid

sentencing disparity. Defendant pled guilty to two counts of Brandishing a Firearm

During and in Relation to a Crime of Violence in violation of 18 U.S.C. § 924(c). He

pled guilty knowing those counts carried a statutory minimum sentence of 32 years.

PSR ¶¶ 95, 96. On the Government’s motion, ECF No. 47, the Court imposed 22 years

and 10 months’ imprisonment, a sentence nine years below the mandatory minimum,

ECF No. 59.

      The Court acknowledges that the First Step Act eliminated the “stacking” of

sentences pursuant to § 924(c), and as a result, if Defendant only pled to the same

two charges today, he would be subject to a lower mandatory minimum. Defendant

asserts that if he were sentenced under current law “his current sentence would be




                                          8
    4:07-cr-00645-TLW      Date Filed 08/04/21    Entry Number 108   Page 9 of 10




dramatically reduced.” ECF No. 101 at 3. This Court concludes otherwise. It is clear

that the Government sought a significant sentence against Defendant, and the §

924(c) sentences were the way to accomplish that in light of the significant violent

conduct involved in the crimes committed by Defendant. The Court has considered a

recalculation of the Guidelines under current law, and notes that although the First

Step Act lowered the minimum sentences on § 924(c) convictions, the maximum is

still up to Life. Due to the severity of the instant offenses, as outlined, a minimum

sentence under current law would not be appropriate. There is no basis to conclude

that a lesser or lower sentence would have been imposed by this court in light of

Defendant’s violent federal offense conduct. See ECF No. 104 at 8-9. The Court has

given careful consideration to this issue and §§ 3553(a)(3)-(6) and concludes that

those factors do not weigh in favor of release.

      As noted, in McCoy, the Fourth Circuit indicated that district courts should

not grant release based solely on the First Step Act’s change to § 924(c) but should

instead “conduct individualized inquires” and consider individual factors specific to

the defendant. 981 F.3d at 288. The Court has followed that guidance and has based

its decision on the individualized considerations outlined herein.

      As to the remaining factors, the Court acknowledges that the record reflects

that Defendant has made rehabilitative efforts while incarcerated. However, that

factor, balanced against the factors above, does not warrant release. In sum,

Defendant committed serious, violent crimes that demonstrate his disrespect for the

law and his disregard for the safety of others. His rehabilitative efforts do not




                                           9
    4:07-cr-00645-TLW    Date Filed 08/04/21   Entry Number 108     Page 10 of 10




outweigh the repetitive violence and contempt for the law that he exhibited before his

incarceration. Therefore, the Court’s § 3553(a) analysis counsels that Defendant must

serve the remainder of the sentence imposed.

      In light of the seriousness and violent nature of the instant offenses, and the

need for the sentence imposed, the Court concludes that the § 3553(a) factors weigh

against release. Accordingly, a sentence reduction is not appropriate and Defendant’s

motion for compassionate release, ECF No. 101, is DENIED.4 5

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 4, 2021
Columbia, South Carolina




4To the extent he seeks an order directing the BOP to grant him an early release to
home confinement pursuant to the CARES Act, Pub. L. No. 116-136, § 12003(b)(2),
134 Stat. 281, 516 (2020), the Court does not have discretion to issue such an order.
See, e.g., United States v. Hendrix, No. 1:10-cr-00067-MR-WCM-2, 2020 WL 2319698,
at *1 (W.D.N.C. May 11, 2020) (“The discretion to release a prisoner to home
confinement lies solely with the Attorney General. The legislation recently passed by
Congress to address the COVID-19 pandemic does not alter this.” (citations omitted)).

5The Court has given careful and full consideration to the Fourth Circuit’s recent per
curiam opinion in United States v. Kibble, 992 F.3d 326 (4th Cir. 2021), including the
concurring opinions, and has applied those standards in considering this motion. It
has also reviewed the Fourth Circuit’s recent decision in United States v. High, 2021
WL 1823280 (4th Cir. May 7, 2021) and has similarly applied those standards.

                                         10
